Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 1 of 29 PageID: 1



Jacob M. Polakoff, Bar No. 035832006
jpolakoff@bm.net
BERGER MONTAGUE PC
1818 Market Street, Suite 3600
Philadelphia, PA 19103
Tel. 215.875.3000
Fax 215.875.4604

Attorney for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  NEWARK DIVISION


TYLER ROBERT PANG,                                 )
                              Plaintiff,           )
                                                   )         CASE NO. 2:19-cv-13874
                                                   )
v.                                                 )       JURY TRIAL DEMANDED
                                                   )
TRANS UNION, LLC, and                              )
CORELOGIC CREDCO, LLC,                              )
                                                    )
                              Defendants.           )


       Tyler Robert Pang (“Plaintiff” or “Mr. Pang”), who resides at 10 Judson Drive., Middlesex,

New Jersey 08846, is a living, breathing, 29 year-old consumer, brings this Complaint against

Trans Union, LLC (“Trans Union”) whose principal place of business is located at 555 West

Adams Street., Chicago, Illinois 60661 and CoreLogic Credco, LLC (“CoreLogic”) whose

principal place of business is located at 10277 Scripps Ranch Blvd., San Diego, California 92131

(collectively, “Defendants”), states as follows:

                                       INTRODUCTION




                                                   1
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 2 of 29 PageID: 2



       1.      The computerization of our society has resulted in a revolutionary increase in the

accumulation and processing of data concerning individual American consumers. Data

technology, whether it is used by businesses, banks, the Internal Revenue Service or other

institutions, allows information concerning individual consumers to flow instantaneously to

requesting parties. Such timely information is intended to lead to faster and better decision-making

by its recipients and, in theory, all of society should ultimately benefit from the resulting

convenience and efficiency.

       2.      However, unfortunately this information has also become readily available for, and

subject to, mishandling and misuse. Individual consumers can and do sustain substantial damage,

both economically and emotionally, whenever inaccurate or fraudulent information is

disseminated and/or obtained about them. In fact, Defendant Trans Union acknowledges this

potential for misuse and resulting damage every time it sells its credit monitoring service to a

consumer.

       3.      The ongoing technological advances in the area of data processing have resulted in

a boon for the companies that accumulate and sell data concerning individuals’ credit histories and

other personal information. Such companies are commonly known as consumer reporting agencies

(“CRAs”).

       4.      These CRAs sell information to readily paying subscribers (i.e., retailers, landlords,

lenders, potential employers, and other similar interested parties), commonly called “consumer

reports,” concerning individuals who may be applying for retail credit, housing, employment, or a

car or mortgage loan.

       5.      Since 1970, when Congress enacted the Fair Credit Reporting Act, 15 U.S.C.

§ 1681, et seq. (“FCRA”), federal law has required CRAs to implement and utilize reasonable



                                                 2
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 3 of 29 PageID: 3



procedures “to assure maximum possible accuracy” of the personal, private, and financial

information that they compile and sell about individual consumers.

       6.      One of the primary purposes in requiring CRAs to assure “maximum possible

accuracy” of consumer information is to ensure the stability of our banking system:

       The banking system is dependent upon fair and accurate credit reporting. Inaccurate
       credit reports directly impair the efficiency of the banking system, and unfair credit
       reporting methods undermine the public confidence which is essential to the
       continued functioning of the banking system.

See 15 U.S.C. § 1681(a)(1).
       7.     The preservation of one’s good name and reputation is also at the heart of the

FCRA’s purposes:

       [W]ith the trend toward computerization of billings and the establishment of all
       sorts of computerized data banks, the individual is in great danger of having his life
       and character reduced to impersonal “blips” and key-punch holes in a stolid and
       unthinking machine which can literally ruin his reputation without cause, and make
       him unemployable or uninsurable, as well as deny him the opportunity to obtain a
       mortgage or buy a home. We are not nearly as much concerned over the possible
       mistaken turn-down of a consumer for a luxury item as we are over the possible
       destruction of his good name without his knowledge and without reason. * * * [A]s
       Shakespeare said, the loss of one’s good name is beyond price and makes one poor
       indeed (emphasis added).

Bryant v. TRW, Inc., 689 F.2d 72, 79 (6th Cir. 1982) [quoting 116 Cong. Rec. 36570

(1970)].

       8.      The FCRA also requires CRAs to conduct a reasonable reinvestigation to determine

whether information disputed by consumers is inaccurate and record the current status of the

disputed information, or delete the disputed information, before the end of the 30-day period

beginning on the date on which the CRA receives the notice of dispute from the consumer. This

mandate exists to ensure that consumer disputes are handled in a timely manner and that inaccurate

information contained within a consumer’s credit report is corrected and/or deleted so as to not

prevent said consumer from benefiting from his or her credit and obtaining new credit.

                                                 3
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 4 of 29 PageID: 4



       9.        In light of these important findings and purposes, Congress specifically noted “a

need to insure that [CRAs] exercise their grave responsibilities with fairness, impartiality, and

respect for the consumer’s right to privacy.” See 15 U.S.C. § 1681(a)(4).

       10.       This action seeks actual, statutory, and punitive damages, costs and attorneys’ fees

for Mr. Pang against Defendants Trans Union and CoreLogic for their willful and/or negligent

violations of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681, et seq., as described herein.



                                              THE PARTIES

       11.       Plaintiff Tyler Robert Pang (“Plaintiff” or “Mr. Pang”) is a natural person who

resides in the City of Middlesex, State of New Jersey, and is a “consumer” as that term is defined

in 15 U.S.C. § 1681a(c).

       12.       Defendant Trans Union, LLC (“Trans Union”) is a foreign limited liability

company that does business throughout the country and regularly conducts business in the State

of New Jersey.

       13.       Trans Union is a “consumer reporting agency” as defined in 15 U.S.C. § 1681a(f).

Trans Union is regularly engaged in the business of assembling, evaluating, and disseminating

information concerning consumers for the purpose of furnishing consumer reports, as defined in

15 U.S.C. § 1681a(d) to third parties.

       14.       Defendant CoreLogic Credco, LLC is a foreign limited liability company that does

business throughout the country and regularly conducts business in the State of New Jersey.

       15.       CoreLogic is a “consumer reporting agency” as defined in 15 U.S.C. § 1681a(f). is

regularly engaged in the business of assembling, evaluating, and disseminating information




                                                  4
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 5 of 29 PageID: 5



concerning consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C.

§ 1681a(d) to third parties.

       16.     CoreLogic is also a “reseller” as defined at 15 U.S.C. § 1681a(u), which is a

“consumer reporting agency that—(1) assembles and merges information contained in the database

of another consumer reporting agency or multiple consumer reporting agencies concerning any

consumer for purposes of furnishing such information to any third party, to the extent of such

activities; and (2) does not maintain a database of the assembled or merged information from which

new consumer reports are produced.”

                                     JURISDICTION AND VENUE

       17.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1681p, which allows claims under the FCRA to be brought in any appropriate court

of competent jurisdiction.

       18.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims occurred in this District.

                                               FACTS

          Defendants’ Practices Concerning the Sale of Reports on the “Deceased”

       19.     Defendant Trans Union sells millions of consumer reports (often called “credit

reports” or “reports”) per day, and also sells credit scores.

       20.     Defendant CoreLogic sells or resells consumer reports (often called “credit report”

or “reports” or “tri-merge reports”) and credit scores to various markets, including but not limited

to the mortgage financing and lending industry.




                                                  5
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 6 of 29 PageID: 6



       21.     Pursuant to 15 U.S.C. § 1681e(b), consumer reporting agencies, like Defendants,

are required “to follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.”

       22.     Pursuant to 15 U.S.C. §§ 1681b and 1681e(a), consumer reporting agencies, like

Defendants, must maintain reasonable procedures to assure that reports are sold only for legitimate

“permissible purposes.”

       23.     Defendants routinely place a “deceased” notation or marking on reports when they

are advised by any of their many data furnishing sources (such as banks, debt collectors, etc.) that

a given consumer is deceased.

       24.     Defendants’ furnishing sources identify “deceased” consumers by marking the

“status” of such consumer’s responsibility for any subject account with an “X” code in the

“ECOA” field of an electronic data input format used in the credit reporting industry, known as

Metro or Metro 2.

       25.     Defendants do not request or require a death certificate from any of their data

sources which advise that a consumer is “deceased” before placing a “deceased” mark in that

consumer’s credit file.

       26.     Defendants do not request or require any proof from any data source which advises

that a consumer is “deceased” showing that the consumer is, in fact, deceased before placing a

“deceased” mark on that consumer’s report.

       27.     Defendants do not independently verify with any source that a consumer is, in fact,

deceased before placing a “deceased” mark on that consumer’s report.

       28.     In some cases, in order to assure accuracy, Defendants may send letters and/or other

communications to consumers when certain information that may be considered suspicious or



                                                 6
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 7 of 29 PageID: 7



unreliable is furnished about said consumers to be placed in their Trans Union or CoreLogic credit

files, such as in cases where consumers have a freeze or fraud alert on their credit report, or in

accordance with certain state laws, such as the consumer laws of Colorado. Neither Defendant has

any procedure to notify consumers (such as a next of kin or executor or administrator of the

consumer’s estate) when an “X” deceased code is furnished to Defendants to be placed in said

consumer’s credit file or report.

       29.     Defendants regularly receive the “Death Master File” from the Social Security

Administration, listing by social security number those consumers that the government believes to

be deceased. But Defendants do not cross-reference the “X” code received from data furnishers

with the Death Master File in order to determine whether any given consumer reported as deceased

via a furnishing source is also on the Death Master File before selling a credit report about said

consumer, or at any time.

       30.     Defendants will only use the Death Master File to sell additional products for an

additional fee, which are designed to show whether a given consumer is truly deceased.

       31.     Neither of the Defendants employ any procedures at all to assure that a consumer

with a “deceased” mark on his/her report is, in fact, actually deceased before placing the

“deceased” mark on that consumer’s report and selling that report for profit.

       32.     Even in instances where other data on the face of the consumer’s report indicate

that he/she is not deceased, Defendants employ no procedures to assure that a consumer with a

“deceased” mark on his/her report is, in fact, actually deceased before placing the “deceased” mark

in that consumer’s file.

       33.     Even in instances where the purportedly deceased consumer communicates directly

with Defendants, Defendants employ no procedures to assure that a consumer with a “deceased”



                                                7
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 8 of 29 PageID: 8



mark on his/her report is, in fact, actually deceased before placing the “deceased” mark on that

consumer’s report.

       34.     Once a “deceased” mark is placed upon a consumer’s report, Defendant Trans

Union will not calculate and will not provide a credit score for that consumer.

       35.     Upon Defendant Trans Union’s reports with a “deceased” mark sold to third parties,

Defendant Trans Union never calculates or provides a credit score for that consumer and instead

reports that consumer’s credit score as “N/A.”

       36.     Defendants know that third party credit issuers require a credit score in order to

process a given credit application.

       37.     Defendants know that consumers without credit scores are unable to secure any

credit from most credit issuers.

       38.     Defendants know that living consumers are routinely turned down for credit

specifically because Defendants are reporting them as “deceased” and without a credit score.

       39.     Defendants have been put on notice for years through consumer disputes and

lawsuits that living, breathing consumers are turned down for credit specifically because

Defendants are reporting them as “deceased” and without a credit score.

       40.     Defendants have received and documented many disputes from consumers

complaining that their Trans Union and CoreLogic credit report had them erroneously marked as

“deceased.”

       41.     Defendants know that thousands of consumers are erroneously marked as

“deceased” on their Trans Union and CoreLogic credit reports via an erroneous furnishing of the

“X” code, even when said consumers are not on the Death Master File and are, in fact, alive.




                                                 8
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 9 of 29 PageID: 9



       42.     Nevertheless, both Defendants employ no procedures to assure that a consumer

marked as “deceased” on one or both of Defendants’ reports is, in fact, deceased.

       43.     Even consumers who dispute the erroneous “deceased” status on their Trans Union

and CoreLogic credit reports continue to be erroneously marked as deceased unless the furnishing

source which provided the erroneous “X” code in the first instance decides to change the code.

       44.     Defendants have no independent procedure to change an erroneous deceased status

on their own and will merely parrot its furnishing source in the case of a reinvestigation into the

accuracy of the deceased status upon a consumer’s report, a reinvestigation which is triggered by

a consumer dispute.

       45.     Nor do Defendants employ any procedures to limit or stop the furnishing of reports

to third parties for consumers that it has marked as “deceased” under any circumstances.

       46.     For years after a consumer’s actual death, Defendants will continue to sell credit

reports about that consumer.

       47.     Defendants will only remove a deceased consumer’s file from their respective

credit reporting databases when it is no longer valuable to them—meaning that no one is

continuing to purchase reports about that consumer.

       48.     Defendants charge third parties a fee for reports with a mark that a consumer is

deceased (“reports on the deceased”) as they would for any other report.

       49.     Defendants profit from the sale of reports on deceased consumers.

       50.     Defendants have in their respective credit reporting database many “deceased”

tradelines corresponding to distinct credit files for individual consumers that they have marked as

“deceased.”

       51.     Defendants know that truly deceased consumers do not apply for credit.



                                                9
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 10 of 29 PageID: 10



       52.       Defendants know that the credit information and reports of truly deceased persons

are used by criminals to commit identity theft or credit fraud. Indeed, identity theft using the

personal identifying information of deceased consumers is known to Trans Union and CoreLogic

to be a common and major source of identity theft.

       53.       Defendants know that identity theft and credit fraud are serious and widespread

problems in our society.

       54.       Defendants warn the relatives of truly deceased consumers that identity theft can

be committed using the credit reports and information of the deceased, and require relatives to

provide a death certificate or executorship papers, among other forms of proof, before accessing

the deceased consumer’s credit information or report.

       55.       Defendants have no similar death certificate, executorship paper, or any other proof

requirements for their data sources, which report a consumer as deceased or for the purchasers of

its reports who access the purportedly deceased consumer’s information.

       56.       Defendants sell reports on supposedly deceased consumers to third parties in an

automated fashion and without any specific or general certification that could reasonably explain

a “permissible purpose” for purchasing or using a (supposedly) deceased consumer’s credit history

and/or report.

       57.       For consumers who are deceased, there rarely, if ever, exists a permissible purpose

under the FCRA for Defendants to sell their credit reports, absent a court order.

       58.       Defendants know that such reports contain a vast amount of personal identifying

and credit account information on the supposedly deceased consumer, information that can be used

to commit identity theft or for other fraudulent purposes.

          Mr. Pang Attempts to Obtain Credit for a Vehicle Purchase in September 2017



                                                  10
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 11 of 29 PageID: 11



          59.    In or about September 2017, Mr. Pang attempted to obtain financing through Scott

Federal Credit Union (“SFCU”) in New Jersey to purchase a 2014 Jeep Patriot.

          60.   Mr. Pang was excited to make his first vehicle purchase but his excitement was

suddenly and unexpectedly stymied when the loan officer mentioned that there was a “problem”

with Mr. Pang’s credit.

          61.   Mr. Pang takes great pride in his good name and established credit rating, so he

works hard to ensure that his bills are paid in-full and on-time every month. He believes and

understands that his credit record with all of his creditors is excellent, so Mr. Pang could not

imagine what the problem could be.

          62.   Much to Mr. Pang’s shock and dismay, his financing was halted by SFCU because

Mr. Pang’s Trans Union credit report indicated that he was “deceased” and had no credit score.

          63.   While confused about how such a mistake could happen, and also fearful of what

it meant to his ultimate ability to secure financing for his vehicle or future purchases, Mr. Pang

genuinely believed that such an obvious error would have to be fairly easily corrected. He kept his

fingers crossed that after providing whatever proof SFCU needed to override this mistake he could

proceed with obtaining financing for his vehicle purchase.

          64.   Accordingly, Mr. Pang provided copies of his current driver’s license and his Social

Security card in an effort to prove that he was, in fact, alive. Nevertheless, SFCU advised that it

could not approve him for financing because of the “deceased” notation on his Trans Union credit

report.

                Mr. Pang’s First Telephonic Dispute with Trans Union in October 2017

          65.   In or around October 2017, still frustrated that SFCU had denied him credit because

of his Trans Union credit report, Mr. Pang telephoned Trans Union and spoke to a representative.



                                                 11
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 12 of 29 PageID: 12



Mr. Pang explained his issue in great detail and informed the representative that Trans Union had

been reporting him as “deceased” on his credit report for years now and that he was recently denied

credit as a result. Mr. Pang stated that he was disputing the “deceased” notation on his Trans Union

credit report and asked that it be corrected as soon as possible.

       66.     Trans Union failed to conduct a reasonable reinvestigation to determine whether

the disputed information was inaccurate and record the current status of the disputed information,

or delete the disputed information, before the end of the 30-day period beginning on the date on

which it received the notice of dispute from Mr. Pang.

       67.     Trans Union failed to heed Mr. Pang’s actual notice of the erroneous “deceased”

notation and continued to report him as deceased.

       68.     Mr. Pang never heard back from Trans Union.

             Mr. Pang’s Second Telephonic Dispute with Trans Union in January 2018

       69.     In or about January, 2018, having not heard back from Trans Union and still

frustrated that SFCU had denied him credit because of his Trans Union credit report, Mr. Pang

telephoned Trans Union and spoke to a representative. Mr. Pang explained his issue in great detail

and informed the representative that Trans Union had been reporting him as “deceased” on his

credit report for years now and that he was recently denied credit as a result. Mr. Pang stated that

he was disputing the “deceased” notation on his Trans Union credit report and asked that it be

corrected as soon as possible.

                Trans Union’s Response to Mr. Pang’s January 2018 Dispute

       70.     In or about February 2018, Mr. Pang received mail correspondence from Trans

Union, which contained a one-page solicitation for Trans Union’s credit monitoring products.




                                                 12
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 13 of 29 PageID: 13



       71.     Trans Union failed to conduct a reasonable reinvestigation to determine whether

the disputed information was inaccurate and record the current status of the disputed information,

or delete the disputed information, before the end of the 30-day period beginning on the date on

which it received the notice of dispute from Mr. Pang.

       72.     Trans Union failed to heed Mr. Pang’s actual notice of the erroneous “deceased”

notation and continued to report him as deceased.

                  Mr. and Mrs. Pang Begin Their Home Search in September 2018

       73.     In or about September 2018, Mr. Pang and his wife, Megan Pang (“Mrs. Pang”)

began looking to purchase a home in the greater Middlesex, New Jersey area.

       74.     In early January 2019, Mr. and Mrs. Pang began working with a realtor and found

their dream home for sale in Manville, New Jersey (“the Manville property”).

       75.     While the Manville property was originally listed for sale at $214,900.00, they were

able to negotiate the price down to $207,000.00

       76.     However, Mr. Pang was paranoid and very nervous that Trans Union’s previous

failure to correct the “deceased” notation on his Trans Union credit report might prevent him from

obtaining financing for the Manville property. Mr. Pang was determined to try and resolve this

issue once and for all. Thus, in hopes of preventing yet another credit denial, Mr. Pang decided to

be proactive and draft and send a second written dispute to Trans Union, attaching numerous

documents to establish that he was, in fact, alive.

                Mr. Pang’s First Written Dispute with Trans Union in January 2019

       77.     On January 17, 2019, Mr. Pang mailed a written dispute to Trans Union, disputing

the “deceased” notation appearing on his credit reports. Mr. Pang’s dispute specifically stated the

following:



                                                 13
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 14 of 29 PageID: 14



       In attempting to obtain credit reports, loans, and credit cards over the last 5 to 6
       years, I have run into a “Deceased” notice from your company. Experian and
       Equifax both have me correctly listed as a living individual.

       After contacting your customer service line, it appears the issue is a mismatch.
       Please review the enclosed documents and dive into my account for me. It is a bit
       of nonsense to be told you are deceased but do understand how such an issue arises.
       I do hope you can fix the information without much issue.

       I formally request that you rectify the information in your files to reflect the proper
       identification for Tyler R. Pang.

       Warm Regards,

       Tyler Robert Pang

       623.734.3887

       P.S. Feel free to contact me regarding this request.

       Enclosed: Copies of: Cancelled Check (1), Drivers License (1), Social Security
       Card (1)

                Trans Union’s Response to Mr. Pang’s January 2019 Dispute

       78.     Trans Union failed to reinvestigate and respond to Mr. Pang’s January 17, 2019

dispute.

       79.     Trans Union failed to conduct a reasonable reinvestigation to determine whether

the disputed information was inaccurate and record the current status of the disputed information,

or delete the disputed information, before the end of the 30-day period beginning on the date on

which it received the notice of dispute from Mr. Pang.

       80.     Trans Union failed to heed Mr. Pang’s actual notice of the erroneous “deceased”

notation and continued to report him as deceased.

       81.     After 30 days had passed and he had not received any correspondence from Trans

Union, Mr. Pang telephoned Trans Union and spoke with a representative. The representative

stated that Trans Union never received his dispute.

                                                 14
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 15 of 29 PageID: 15



          Mr. Pang’s First Attempt to Obtain Credit for a Mortgage Loan in January 2019

        82.     In or around late January 2019, Mr. and Mrs. Pang began working with Bob

McCabe (“Mr. McCabe”), a Mortgage Loan Originator at AnnieMac Home Mortgage

(“AnnieMac”) in Mount Laurel, New Jersey to obtain financing for a home mortgage loan on the

Manville property.

        83.     In or around late January 2019, Mr. and Mrs. Pang applied for a mortgage loan with

AnnieMac.

        84.     Mr. and Mrs. Pang were ecstatic. They had been living in Mrs. Pang’s parents’

basement for over two years saving their hard-earned money for this very moment. They had found

their dream home, the process of securing financing was underway, and they could now endeavor

to start their family.

        85.     On February 5, 2019, Mr. Pang received correspondence titled Letter of

Explanation stating, among other things, that copies of his Equifax, Experian, and Trans Union

credit reports were provided to AnnieMac by CoreLogic Credco, which is both a repository and

reseller of credit data provided by the national credit bureaus.

        86.     CoreLogic sells or resells consumer reports (often called “credit report” or “reports”

or “tri-merge reports”) and credit scores to various markets, including but not limited to the

mortgage financing and lending industry.

        87.     In or around January or early February 2019, CoreLogic purchased Mr. Pang’s

credit file from Experian, Equifax, and Trans Union.

        88.     Both Experian and Equifax provided CoreLogic with a credit score for Mr. Pang

while Trans Union reported no credit score for Mr. Pang, stating that his credit file was not scored

because he was deceased.



                                                 15
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 16 of 29 PageID: 16



         89.   In or around January or early February 2019, CoreLogic assembled and merged the

credit information regarding Mr. Pang, which it purchased from Experian, Equifax, and Trans

Union, into a tri-merge report and sold it to AnnieMac.

         90.   The tri-merge report that CoreLogic sold to AnnieMac was patently inconsistent—

it contained Mr. Pang’s Experian and Equifax credit scores but did not contain a credit score from

Trans Union and, instead, stated that his credit file was not scored because he was deceased.

         91.   Mr. Pang was excited to make his first home purchase but his excitement was

suddenly and unexpectedly stymied when he received a telephone call from Mr. McCabe at

AnnieMac stating that there was a “problem” with his credit.

         92.   Mr. Pang takes great pride in his good name and established credit rating, so he

works hard to ensure that his bills are paid in-full and on-time every month. He believes and

understands that his credit record with all of his creditors is excellent, so Mr. Pang could not

imagine what the problem could be now.

         93.   Much to Mr. Pang’s shock and dismay, his financing was halted by AnnieMac

because Mr. Pang’s Trans Union credit report indicated that he was “deceased” and had no credit

score.

         94.   Mr. Pang immediately explained to Mr. McCabe that Trans Union’s “deceased”

notation had been a continuing problem for many years now and that he had recently sent a very

detailed written dispute with supporting documentation to Trans Union on January 17, 2019. Mr.

Pang pleaded with Mr. McCabe to be patient with him while he waited for Trans Union to

reinvestigate his dispute and delete the “deceased” notation from his Trans Union credit report.

Mr. Pang promised Mr. McCabe that he would get back to him by February 18, 2019 with an

update because Trans Union only had until February 17, 2019 to complete its reinvestigation.



                                               16
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 17 of 29 PageID: 17



          95.    On February 14, 2019, Mr. and Mrs. Pang received an email message from Ginger

Destree (“Ms. Destree”), Processing Team Lead at AnnieMac, recommending that they contact

CoreLogic to try and correct the issue on Mr. Pang’s Trans Union credit report. Ms. Destree

reiterated that correcting this issue was “very important so please do this as soon as possible.”

          96.    On February 17, 2019, Mr. Pang responded to Ms. Destree’s email and stated:

          I had not tried calling corelogic before today. Rather, I have been attempting to
          rectify my TransUnion credit status via their personnel. I’ll call Corelogic during
          business hours tomorrow in the hopes they are better to deal with than TU.

          97.    On February 18, 2019, Ms. Destree sent Mr. Pang another follow-up email asking

what information, if any, he had received from Trans Union.

          98.    On February 18, 2019, Mr. Pang responded to Ms. Destree’s email and stated:

          TransUnion is a messy maze of folks who don’t speak English as a first language,
          but through the transfers I occasionally get someone on the phone who seems to
          know what’s going on. From what I’ve gathered, a gentleman passed away in the
          mid 2000’s, and when TransUnion noted his death, they accidentally typed my SSN
          as his. I was told to send a copy of my Social and a W2 to a PO Box in Chester, PA
          and to follow up in 30 days. When I did so, I was told that nothing had been received
          and that I would need a form from the Social Security Administration as well as the
          Social and W2, and send that to the same PO Box. The letter from SSA ought to be
          arriving shortly, and I will resend everything once I get that. It still seems I’m at
          least 45 days from anything changing on their end.

          99.    On February 18, 2019, Ms. Destree responded to Mr. Pang’s email and stated:

          Oh wow, that is some obstacle you have to go through.. just keep me posted as we
          cannot close on this purchase until that is taken care of.

          100.   On February 19, 2019, Mr. McCabe sent Mr. Pang another follow-up email and

stated:

          As discussed, please contact Credco. The reason I prefer Credco is that we purchase
          thousands of credit reports through this company. They help us in many ways to
          repair credit, update reports and correct problems. They will speed up the correction
          process.

          Please call 80-523-0233.

                                                   17
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 18 of 29 PageID: 18



       Let them know Annie Mac Home Mortgage asked you to call.
       Tell them you have a reference number – 11306692831000.
       Tell them that Trans Union has reported an error.

       I would call for you but Credco will only discuss with the borrower. Please report
       back the results. We cannot wait for Trans Union.

       101.    Meanwhile, Mr. and Mrs. Pang’s mortgage loan approval had been scheduled on

or about March 6, 2019.

       102.    Mr. and Mrs. Pang’s closing for the Manville property was scheduled for March

14, 2019.

       103.    Shortly thereafter, Mr. and Mrs. Pang were forced to advise the seller that their

mortgage financing had hit a snag and the house could not close as previously scheduled.

       104.    On March 14, 2019, as neither CoreLogic nor Trans Union had corrected the

“deceased” notation on Mr. Pang’s credit report, the seller’s agent contacted AnnieMac and

notified Mr. McCabe that the seller was backing out of the deal.

       105.    Upon receiving this news, Mr. and Mrs. Pang were devastated.

                    Trans Union Adds a Fraud Alert to Mr. Pang’s Credit Report

       106.    On or about March 15, 2019, Mr. Pang received mail correspondence from Trans

Union stating, among other things, that it had added a fraud alert to his Trans Union credit report

and that it would remain on his credit report for one year.

                Mr. Pang’s Second Written Dispute with Trans Union in March 2019

       107.    Determined not to lose out on his dream home, Mr. Pang decided to write and send

a third dispute letter to Trans Union pleading with it to correct the erroneous “deceased” status.

       108.    On March 21, 2019, Mr. Pang mailed a written dispute to Trans Union, disputing

the “deceased” notation appearing on his credit reports. Mr. Pang’s dispute specifically stated the

following:

                                                18
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 19 of 29 PageID: 19



       I have run into a “Deceased” notice from your company. Experian and Equifax both
       have me correctly listed as a living individual, and this request is that you do the
       same. In speaking to Sandra, Candace, and March in your fraud division, I am
       providing the proper documentation to remove the “High Risk Alert” on my file.
       According to your employees, you require this cover letter, Social Security Form
       2458, and a copy of my Social Security Card. I am further including a copy of my
       college diploma, marriage license, drivers license, a cancelled check from my
       current account, and 2018 W2 to additionally prove my status.

       REASON FOR MAILING:

       The high risk alert on my file should be removed. I am alive, well, and able to pay
       my creditors. I am currently attempting to close on a mortgage, and need this
       process expedited.

       I formally dispute my status as deceased and high risk and request that you rectify
       the information in your files to reflect the proper information for Tyler R. Pang.

       Any undue delay will not be tolerated, nor will it be lawful if it extends beyond 30
       days.

       Sincerely,

       Tyler Robert Pang

       623.734.3887

       P.S. Feel free to contact me regarding this request.

       Enclosed: Copies of: Cancelled Check (1), Drivers License (1), Social Security
       Card (1), Marriage License (1), Diploma (1), W2 (1)

       109.    On March 29, 2019 at 11:44 A.M., Mr. Pang’s written dispute was delivered to

Trans Union.

       110.    Trans Union failed to conduct a reasonable reinvestigation to determine whether

the disputed information was inaccurate and record the current status of the disputed information,

or delete the disputed information, before the end of the 30-day period beginning on the date on

which it received the notice of dispute from Mr. Pang.




                                                19
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 20 of 29 PageID: 20



       111.     Trans Union failed to heed Mr. Pang’s actual notice of the erroneous “deceased”

notation and continued to report him as deceased.


              Mr. and Mrs. Pang’s Real Estate Attorney Tries to Save the Mortgage Loan

       112.     On March 25, 2019, Mr. Pang’s real estate attorney, Edward Johnson, Jr. (“Mr.

Johnson”) sent the following mail correspondence to the seller’s real estate attorney, Richard Tice

(“Mr. Tice”), attempting to save the Manville mortgage contract despite Trans Union’s failure to

correct its “deceased” notation on Mr. Pang’s credit report:

       Dear Mr. Tice,

                Receipt is acknowledged of your letter terminating the contract because of
       the inability of my clients to obtain their mortgage approval within the time frame
       set forth in the contract. My clients think that they may be able to clear up the
       identity problem with the credit union within the next 10 days or sooner and, once
       that is done, they should be able to obtain their loan approval. The problem is that
       one of the credit agencies has listed my client as “deceased” and he has the burden
       of proving that their records are incorrect.

                Since I already have my title search completed, I would be able to close
       shortly after my clients obtain their mortgage approval so would you consider
       letting the contract continue with your client having the right to show the property
       and to enter into another contract if a buyer is produced but with my clients being
       allowed to continue with the contract once they are able to obtain their mortgage
       financing if no new buyer has been found in that interim period?

               My clients are really desirous of being able to proceed with the purchase of
       this property and the only reason they have not been able to obtain their mortgage
       is because the one credit agency has given an incorrect report to the lender
       pertaining to their credit.

              Please discuss this matter with your client and advise me if the contract can
       be saved under these circumstances. Thank you.

       113.     Thereafter, Mr. Tice contacted Mr. Johnson and informed him that the seller

had found another buyer who had already been pre-approved and underwritten for the

purchase of the Manville property.



                                                20
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 21 of 29 PageID: 21




          Mr. and Mrs. Pang’s Second Attempt to Obtain Credit for a Mortgage Loan in
                                         April 2019

       114.    Feeling down but not out, and determined to get out of their current living situation,

Mr. and Mrs. Pang found a new realtor and decided to start the entire process all over again.

       115.    In or about early April 2019, Mr. and Mrs. Pang once again began looking at homes

in the greater Middlesex, New Jersey area.

       116.    In or about mid-April 2019, Mr. and Mrs. Pang found a home for sale in Middlesex,

New Jersey (“the Middlesex property”) that suited their needs.

       117.    The Middlesex property was listed for sale at $247,000.00, and they were unable

to negotiate the price down.

       118.    In or about late April 2019, Mr. and Mrs. Pang began working with GMH Mortgage

Services, LLC (“GMH Mortgage”) in Conshohocken, Pennsylvania to obtain financing for a home

mortgage loan on the Middlesex property.

       119.    In or around late April 2019, Mr. Pang received correspondence titled Notice To

The Home Loan Application: Credit Score Information Disclosure from GMH Mortgage Services

LLC. The correspondence stated, among other things, that “[i]n connection with your application

for a home loan, the lender must disclose to you the score that a consumer reporting agency

distributed to users and the lender used in connection with your home loan, and the key factors

affecting your credit scores.” This document, which was created on April 26, 2019, included the

following information about Mr. Pang’s credit scores:

               Applicant: PANG, TYLER
               Name of Score: EXPERIAN/FAIR, ISAAC (VER. 2)
               Credit Score: 0698 Range: 300 to 850

                                                21
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 22 of 29 PageID: 22



                Key Factors effecting the score:
                   • LEVEL OF DELINQUENCY ON ACCOUNTS
                   • TOO MANY INQUIRES LAST 12 MONTHS
                   • LENGTH OF TIME ACCOUNTS HAVE BEEN ESTABLISHED
                Applicant: PANG, TYLER
                Name of Score: TRANSUNION/FICO CLASSIC (04)
                Credit Score: N/A     Range: 309 to 839
                Key Factors effecting the score:
                   • FILE NOT SCORED BECAUSE SUBJECT IS DECEASED

                Applicant: PANG, TYLER
                Name of Score: EQUIFAX/FICO CLASSIC V5 FACTA
                Credit Score: 00687 Range: 334 to 818
                Key Factors effecting the score:
                   • LEVEL OF DELINQUENCY ON ACCOUNTS
                   • TIME SINCE DELINQUENCY IS TOO RECENT OR UNKNOWN
                   • TOO MANY INQUIRES LAST 12 MONTHS
                   • NUMBER OF ESTABLISHED ACCOUNTS

(emphasis added).

         120.   Mr. Pang was excited to make his first home purchase but his excitement was

suddenly and unexpectedly stymied when he received a telephone call from GMH Mortgage

stating that there was a “problem” with Mr. Pang’s credit.

         121.   Much to Mr. Pang’s shock and dismay, his financing was halted by GMH Mortgage

because Mr. Pang’s Trans Union credit report indicated that he was “deceased” and had no credit

score.

         122.   Mr. Pang immediately explained to the loan officers at GMH Mortgage that Trans

Union’s “deceased” notation had been a continuing problem for many years now and that he had

recently sent a very detailed written dispute with supporting documentation to Trans Union on

March 21, 2019. Mr. Pang pleaded with the loan officers to be patient with him while he waited

for Trans Union to reinvestigate his dispute and delete the “deceased” notation from his Trans

Union credit report. Mr. Pang promised the loan officers at GMH Mortgage that he would get back

to them as soon as he had an update from Trans Union.

                                               22
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 23 of 29 PageID: 23



       123.     Mr. Pang was frustrated, confused, and angry that this obviously false information

remained linked to him despite his previous disputes, and that it continued to prevent him from

benefiting from his good credit and obtaining new credit. But Mr. Pang also understood that he

had little choice but to dispute the information again.

       124.     While Mr. Pang wanted to remain hopeful that the matter would be corrected

quickly, he also lacked trust that Trans Union would do anything different this time around.

Nevertheless, Mr. Pang understood that he was at the complete mercy of Trans Unions’ systems

to do the right and correct thing.

              Mr. Pang’s Third Telephonic Dispute with Trans Union in May 2019

       125.     Mr. Pang was now at his wit’s end. Why was this happening? And what on Earth

was he supposed to do to end the repeated reporting of objectively false and highly damaging

information? Mr. Pang experienced a myriad of emotions as the reality set in that there was nothing

else that he could do at this point but to continue trying to dispute with Trans Union.

       126.     On or about May 9, 2019, after having no luck with his three previous written

disputes, Mr. Pang telephoned Trans Union to follow-up on his March dispute and submit another

dispute over the phone. He was initially connected to a Trans Union representative name Glen

Almeda (“Mr. Almeda”). Mr. Pang explained his issue in great detail to Mr. Almeda and requested

that he communicate with someone at Trans Union to have the error corrected immediately. Mr.

Almeda stated that there was nothing he could do personally, but said that he could transfer Mr.

Pang to a representative in Trans Union’s Fraud Department named Christina Kane (“Ms. Kane”).

After again explaining his issue in great detail to Ms. Kane, and asking for an update on the status

of his three dispute letters, she informed him that her computer system did not indicate that there

were any updates. Ms. Kane then transferred him to a representative in the United States named



                                                 23
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 24 of 29 PageID: 24



Julie Smith (“Ms. Smith”). After allegedly looking up Mr. Pang’s case file in her computer system,

Ms. Smith told Mr. Pang to send all of the documentation he previously sent on three different

occasions to Trans Union’s Consumer Solutions Department in Chester, Pennsylvania. Mr. Pang

stated that he had already mailed all of the requested documentation to Trans Union’s Chester,

Pennsylvania address on three different occasions. Ms. Smith then stated that she located Mr.

Pang’s documents in her computer system, which were forwarded to Trans Union’s Maintenance

Office, and that the Maintenance Office now had five business days to open and review the

documents. Thereafter, Ms. Smith stated that Trans Union would send him a copy of his credit

report within twelve business days.

          127.   Trans Union failed to conduct a reasonable reinvestigation to determine whether

the disputed information was inaccurate and record the current status of the disputed information,

or delete the disputed information, before the end of the 30-day period beginning on the date on

which it received the notice of dispute from Mr. Pang.

          128.   Trans Union failed to heed Mr. Pang’s actual notice of the erroneous “deceased”

notation and continued to report him as deceased.

          129.   As a result of the “deceased” annotation, Defendants made it practically impossible

for Mr. Pang to obtain credit.

          130.   Mr. Pang is at a complete loss as to what else he could have done. He also believes

that absent litigation, the false information will never be removed from his Trans Union credit

report.

          131.   At all times pertinent hereto, Defendants were acting by and through their agents,

servants, and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendants herein.



                                                 24
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 25 of 29 PageID: 25



        132.    At all times pertinent hereto, the conduct of the Defendants, as well as that of its

agents, servants, and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard for federal law and the rights of Mr. Pang herein.

                                  CLAIMS FOR RELIEF
                                         COUNT I
                                    15 U.S.C. § 1681e(b)
      Failure to Follow Reasonable Procedures to Assure Maximum Possible Accuracy
                (First Claim For Relief Against Trans Union and CoreLogic)

        133.    Plaintiff re-alleges and incorporates the allegations set forth in Paragraphs 1-132 as

if fully stated herein.

        134.    The FCRA mandates that “[w]henever a consumer reporting agency prepares a

consumer report it shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).

        135.    On numerous occasions, Trans Union prepared a patently false consumer report

concerning Plaintiff.

        136.    On at least one occasion, Defendant CoreLogic assembled, merged, and resold a

patently false consumer report concerning Plaintiff.

        137.    Despite actual and implied knowledge that Plaintiff is not dead, Defendants readily

sold such false reports to one or more third party, thereby misrepresenting Plaintiff, and ultimately,

Plaintiff’s creditworthiness.

        138.    Defendants Trans Union and CoreLogic violated 15 U.S.C. § 1681e(b) by failing

to establish or to follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit reports and credit files it published and maintains concerning Plaintiff.

        139.    As a result of Defendants’ conduct, action, and inaction, Plaintiff suffered damage

by loss of credit; loss of the ability to purchase and benefit from his credit; the expenditure of time



                                                  25
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 26 of 29 PageID: 26



and money disputing and trying to correct the inaccurate credit reporting; and emotional distress

including the mental and emotional pain, anguish, humiliation, and embarrassment of credit

denials.

        140.    Defendants’ conduct, action, and inaction was willful, rendering them liable for

actual or statutory damages, and punitive damages in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n. In the alternative, it was negligent, entitling Plaintiff to recover

under 15 U.S.C. § 1681o.

        141.    Plaintiff is entitled to recover attorneys’ fees and costs from Defendants in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

                                              COUNT II
                                           15 U.S.C. § 1681i
                            Failure to Perform Reasonable Reinvestigation
                            (Second Claim For Relief Against Trans Union)

        142.    Plaintiff re-alleges and incorporates the allegations set forth in Paragraphs 1-132 as

if fully stated herein.

        143.    The FCRA mandates that a CRA conduct an investigation of the accuracy of

information “[i]f the completeness or accuracy of any item of information contained in a

consumer’s file” is disputed by the consumer. See 15 U.S.C. § 1681i(a)(1). The Act imposed a 30-

day time limitation for the completion of such an investigation. Id.

        144.    The FCRA provides that if a CRA conducts an investigation of disputed

information and confirms that the information is in fact, inaccurate, or is unable to verify the

accuracy of the disputed information, the CRA is required to delete that item of information from

the consumer’s file. See 15 U.S.C. § 1681i(a)(5)(A).

        145.    On multiple occasions between the years of 2017 and 2019, Plaintiff initiated

written and telephonic disputes with Defendant Trans Union that it correct and/or delete a specific

                                                 26
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 27 of 29 PageID: 27



item in his credit file that is patently inaccurate, misleading, and highly damaging to him, namely,

references to him being “deceased.”

        146.    Either Trans Union conducted no investigation of Plaintiff’s disputes, or such

investigations were so shoddy as to allow patently false and highly damaging information to

remain in Plaintiff’s credit file.

        147.    Defendant Trans Union violated 15 U.S.C. § 1681i by failing to conduct a

reasonable reinvestigation to determine whether the disputed information was inaccurate and

record the current status of the disputed information, or delete the disputed information, before the

end of the 30-day period beginning on the date on which it received the notice of dispute from

Plaintiff; and by failing to maintain reasonable procedures with which to filter and verify disputed

information in Plaintiff’s credit file.

        148.    As a result of Defendant Trans Union’s conduct, action, and inaction, Plaintiff

suffered damage by loss of credit; loss of the ability to purchase and benefit from his credit; the

expenditure of time and money disputing and trying to correct the inaccurate credit reporting; and

emotional distress including the mental and emotional pain, anguish, humiliation, and

embarrassment of credit denials.

        149.    Defendant Trans Union’s conduct, action, and inaction was willful, rendering it

liable for actual or statutory damages, and punitive damages in an amount to be determined by the

Court pursuant to 15 U.S.C. § 1681n. In the alternative, it was negligent, entitling Plaintiff to

recover under 15 U.S.C. § 1681o.

        150.    Plaintiff is entitled to recover attorneys’ fees and costs from Defendant Trans Union

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.




                                                 27
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 28 of 29 PageID: 28



                                      PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for relief as follows:

      a)     Determining that Defendants, jointly and severally, negligently and/or willfully

             violated the FCRA;

      b)     Awarding Plaintiff actual damages, statutory, and punitive damages as provided by

             the FCRA;

      c)     Awarding Plaintiff reasonable attorneys’ fees and costs as provided by the FCRA;

             and

      d)     Granting further relief, in law or equity, as this Court may deem appropriate and

             just.

                                    DEMAND FOR JURY TRIAL

      151.   Plaintiff demands a trial by jury.



Dated: June 17, 2019

                                            /s/ Jacob M. Polakoff
                                            Jacob M. Polakoff, Bar No. 035832006
                                            jpolakoff@bm.net
                                            BERGER MONTAGUE PC
                                            1818 Market Street, Suite 3600
                                            Philadelphia, PA 19103
                                            Tel. 215.875.3000
                                            Fax 215.875.4604


                                            Hans W. Lodge*
                                            hlodge@bm.net
                                            BERGER MONTAGUE PC
                                            43 SE Main Street, Suite 505
                                            Minneapolis, MN 55414
                                            Telephone: (612) 607-7794
                                            Fax: (612) 584-4470

                                              28
Case 2:19-cv-13874-SDW-ESK Document 1 Filed 06/17/19 Page 29 of 29 PageID: 29



                                   *pro hac vice forthcoming

                                   ATTORNEY FOR PLAINTIFF




                                     29
